UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-1892


STEVEN N. FULTON,

                Plaintiff - Appellant,

          v.

ISAAC HANNAH COLEMAN; NEW        ENGLAND   MOTOR   FREIGHT;   ABC
CORPORATION; JOHN DOES 1-3,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever, III,
Chief District Judge. (4:14-cv-00007-D)


Submitted:   December 11, 2015             Decided:   January 5, 2016


Before WILKINSON, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven N. Fulton, Appellant Pro Se.   Paul Douglas Coates, Adam
Lee White, PINTO, COATES, KYRE & BOWERS, PLLC, Greensboro, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Steven N. Fulton appeals the district court’s May 28, 2015,

order denying his fourth postjudgment motion filed in his civil

case. *      On appeal, we confine our review to the issues raised in

the appellant’s brief.           See 4th Cir. R. 34(b).         Because Fulton’s

informal brief does not challenge the basis for the district

court’s disposition, Fulton has forfeited appellate review of

the court’s order.          Accordingly, we affirm the district court’s

judgment.       We dispense with oral argument because the facts and

legal       contentions    are   adequately   presented    in     the   materials

before      this   court   and   argument   would   not   aid    the    decisional

process.

                                                                          AFFIRMED




        *
       “[T]he timely filing of a notice of appeal in a civil case
is a jurisdictional requirement.”    Bowles v. Russell, 551 U.S.
205, 214 (2007).    Fulton’s notice of appeal does not identify
the order from which he is appealing; however, the May 28 order
is the only order to which Fulton’s notice of appeal is timely.
See Fed. R. App. P. 4(a)(1), (4)(A).     We have jurisdiction to
consider this appeal despite Fulton’s failure to follow the
technical requirements of Fed. R. App. P. 3(c). See Jackson v.
Lightsey, 775 F.3d 170, 175 (4th Cir. 2014); Hartsell v. Duplex
Prods., Inc., 123 F.3d 766, 771 (4th Cir. 1997).



                                        2